Citation Nr: 1108262	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  08-38 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim.  The RO in Montgomery, Alabama, currently has jurisdiction of the claim.  

The evidence of record indicates that the Veteran requested a hearing before the Board.  See December 2008 VA Form 9.  The RO informed the Veteran that his requested hearing had been scheduled for February 2011.  See December 2010 letter.  The Veteran, however, failed to report for the scheduled hearing.  As the record does not indicate the Veteran has requested that the hearing be rescheduled, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010), are met.

The Veteran seeks service connection for hypertension.  He asserts that his hypertension is secondary to type II diabetes mellitus.  Service connection for type II diabetes mellitus has been established.  See November 2006 rating decision.  

The Veteran also contends that his hypertension is related to his being exposed to Agent Orange and other herbicides when he served in Vietnam.  On remand, he should be provided with notice of the information and evidence that is necessary to substantiate his claim on this basis.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The medical evidence of record indicates that the Veteran underwent a VA compensation and pension (C&P) examination in December 2007, at which time a diagnosis of hypertension was made.  The VA examiner provided an opinion that the Veteran's hypertension is less likely as not caused by or a result of his history of type II diabetes mellitus.  The rationale for this opinion was that the Veteran had essential hypertension and there was no evidence of diabetic renal disease or any other condition related to diabetes mellitus that would cause hypertension.  

The claim must be remanded in order for the RO/AMC to obtain an opinion regarding whether the Veteran's hypertension is related to his active service or has been aggravated by his service-connected type II diabetes mellitus.  Recent VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter informing him about the information and evidence not of record (1) that is necessary to substantiate his claim for service connection hypertension as due to exposure to Agent Orange; (2) that VA will seek to obtain; and (3) that he is expected to provide.

2.  Obtain the Veteran's treatment records from the VA facilities in Birmingham and Gadsen, dated since July 2007.  

3.  Thereafter, schedule the Veteran for a VA hypertension examination.  The Veteran's claims folder should be available to and reviewed by the examiner.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury, including herbicide exposure.

If the answer to the foregoing question is negative, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's type II diabetes mellitus aggravated (i.e., caused a permanent increase in severity) his hypertension.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested examination does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinion requested, the report must be returned for corrective action.

5.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

